Citation Nr: 1010406	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-03 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for a right elbow disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2008.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

By way of background, the Veteran's claim was remanded for 
further procedural and evidentiary development in October 
2008.  Because the benefit sought remained denied, the claim 
has been returned to the Board.


FINDINGS OF FACT

1.  The Veteran has not demonstrated any compensable 
limitation of elbow flexion or extension or forearm pronation 
or supination.

2.  The Veteran's current 10 percent disability evaluation is 
assigned based on the Veteran's reports of right elbow pain 
and evidence of some (although noncompensable) limitation of 
motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
elbow disability have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5206 and 5207 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were addressed in a letter issued in 
November 2008, which was sent in compliance with the Board's 
October 2008 remand directives.  The notice provided a 
description of the criteria necessary to warrant a higher 
rating and examples of the types of medical and lay evidence 
the Veteran may submit that are relevant to establishing 
entitlement to a higher rating.  The Veteran's claim was 
subsequently readjudicated as reflected by a January 2010 
supplemental statement of the case.  Additionally, in his 
submitted statements and during his examinations for VA 
purposes, the Veteran discussed his right elbow 
symptomatology, including the effects of his right elbow 
impairment on his activities of daily living.  Under these 
circumstances, it is apparent that the Veteran would know 
what was necessary to substantiate his claim; thus, any 
notice errors in this case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  The Veteran's VA treatment records have been 
obtained, as well as private treatment records submitted by 
the Veteran.  An October 2009 letter requested the Veteran to 
submit treatment records from his private providers or 
alternatively complete and return the appropriate release 
forms to allow VA to obtain his treatment records; however, 
the Veteran did not return any completed forms to the VA.  As 
referenced above, the Veteran was also afforded two 
examinations for VA purposes during the pendency of the 
instant claim, and he testified at a hearing before the 
undersigned Veterans Law Judge.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

II. Increased Rating

The Veteran contends that the current severity of his right 
elbow disability entitles him to a rating in excess of 10 
percent, as his right elbow disability is manifested by 
considerable pain.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, the Veteran seeks an increased rating for his 
right elbow disability,  currently evaluated at 10 percent 
disabling.  This disorder is rated under Diagnostic Code 
5206, for limitation of forearm flexion.

Pursuant to Diagnostic Code 5206, limitation of flexion of 
the major arm to 100 degrees warrants a 10 percent rating, 
and limitation of flexion to 90 degrees warrants a 20 percent 
evaluation.  Pursuant to Diagnostic Code 5207, dominant 
forearm extension limited to 45 through 60 degrees warrants a 
10 percent rating, and a 20 percent rating is warranted for 
forearm extension limited to 75 degrees.  Pursuant to 
Diagnostic Code 5213 for impairment of supination and 
pronation, a 10 percent evaluation is warranted for 
limitation of supination to 30 degrees, and a 20 percent 
evaluation is warranted when pronation is limited beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  38 C.F.R. § 4.71 Diagnostic Codes 5206, 5207, 
5213 (2009).  Normal range of elbow motion is from 0 degrees 
of full extension to 145 degrees of flexion, with 0 to 80 
degrees of forearm pronation and 0 to 85 degrees of forearm 
supination.  38 C.F.R. § 4.71 Plate I (2009).

Additionally, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran underwent an examination for VA purposes in 
November 2003, during which the Veteran reported right elbow 
pain and decreased range of motion.  The Veteran reported 
that he is right-hand dominant and that he had been using his 
right extremity more frequently since he experienced a 
cerebral vascular accident approximately two years before the 
date of the examination, causing a residual impairment of his 
left arm and hand.  The Veteran reported that his right elbow 
disability symptoms are constant with weekly flare-ups 
lasting 15 to 20 minutes.  The Veteran specifically reported 
an inability to extend his arm when holding objects weighing 
five pounds of more, to rotate a screwdriver more than five 
times without weakness, to carry objects away from his body 
with his right elbow extended, to take out the trash, or to 
push a lawn mower.  The Veteran also reported being unable to 
engage in his hobby of rebuilding airplanes.  However, the 
Veteran reported no difficulty with any other activities of 
daily living, including bathing, grooming, dressing, driving, 
or vacuuming, and he reported that he did not take any 
medication to treat his condition.  

On examination, the Veteran's right elbow appeared abnormal, 
with bony hypertrophy and tenderness.  The Veteran's range of 
motion studies revealed flexion to 130 degrees, with pain 
occurring at 130 degrees; extension to -20 degrees, with pain 
occurring at 10 degrees; supination to 70 degrees, with pain 
occurring at 70 degrees, and pronation to 70 degrees, with 
pain occurring at 70 degrees.  The examiner further noted 
that the Veteran's right elbow joint was limited by pain, 
fatigue, weakness, lack of endurance, and incoordination on 
repetitive use, but that there was no ankylosis of the right 
elbow joint.  X-rays of the Veteran's right elbow revealed 
degenerative changes and osteoporosis of the elbow, and the 
examiner noted a diagnosis of osteochondritis desiccans of 
the right elbow.  

An October 2004 private orthopedic treatment record reflects 
that the Veteran reported right elbow pain, and his right 
elbow range of motion was recorded as flexion to 120 degrees, 
extension to 20 degrees, and 90 degrees of both supination 
and pronation.  The physician reviewed VA x-rays taken at the 
time of the Veteran's 2003 examination, noting the presence 
of extensive degenerative changes, and diagnosed the Veteran 
with right elbow posttraumatic arthritis, noting his 
disagreement with the VA diagnosis of osteochondritis 
desiccans.  The physician also discussed various treatment 
methods for the Veteran's right elbow pain.
  
A June 2008 VA treatment record reflects that when reporting 
his daily exercise, the Veteran reported "keeping busy" by 
working on cars and airplanes and performing chores at home.  
Furthermore, a functional impairment assessment performed at 
this time noted the Veteran to be highly independent and able 
to perform most tasks independently.

The Veteran underwent a VA joints examination in December 
2009 to assess the severity of his right elbow disability.  
During the examination, the Veteran reported occasional 
aching non-radiating pain that increases when the Veteran 
drives, uses a screwdriver, or carries more than 10 pounds 
with his elbow extended beyond 90 degrees.  The Veteran 
reported right elbow weakness, stiffness, fatiguability, lack 
of endurance, loss of motion, and deformity, but no swelling, 
heat, redness, instability, giving way, locking, or flare-
ups.  On examination, the examiner noted the Veteran's elbow 
to be tender with no evidence of ankylosis.  Range of motion 
studies for the Veteran's right elbow revealed extension to 0 
degrees and flexion to 130 degrees, with pain occurring at 
130 degrees.  The Veteran also demonstrated forearm 
supination from 0 to 85 degrees, with pain beginning at 80 
degrees, and forearm pronation from 0 to 80 degrees, with 
pain occurring at 80 degrees.  The examiner noted that there 
was no evidence of additional limitation of motion on 
repetitive motion due to pain, fatigue, weakness, or lack of 
endurance.  The examiner interpreted x-rays of the Veteran's 
right elbow to reveal mild degenerative joint disease.

A January 2010 private orthopedic treatment record reflects 
that the Veteran report of right elbow pain that increases 
with use and decreases with rest.  Range of motion studies of 
the Veteran's right elbow conducted at this time revealed 
extension to 10 degrees, flexion to 125 degrees, and 
pronation and supination to 90 degrees.  An x-ray of the 
Veteran's right elbow was interpreted to reveal right elbow 
arthritis, and the physician noted that the Veteran's 
significant arthritis would require ongoing nonoperative 
treatment and an eventual elbow replacement.  

A review of the Veteran's right elbow and forearm range of 
motion studies recorded during the instant rating period 
fails to reveal any compensable limitation of flexion, 
extension, supination, or pronation.  Thus, a rating in 
excess of 10 percent is not available pursuant to Diagnostic 
Codes 5206, 5207, 5213.

Additionally, the Veteran does not have a diagnosis of 
ankylosis of the elbow, non-union of the radius, or non-union 
of the ulna which might warrant additional disability ratings 
under Diagnostic Codes 5205, 5210, and 5212.

Indeed, the Veteran's current 10 percent evaluation was 
assigned based on the Veteran's reports of elbow pain and 
evidence of some (although noncompensable) limitation of 
motion.  With regard to the issue of whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Board concludes that the Veteran's 
current right elbow disability evaluation contemplates his 
current functional impairment.  At his 2003 examination for 
VA purposes, the Veteran reported pain when carrying object 
and handling certain tools, thereby precluding him from 
performing certain chores and engaging in certain hobbies, 
including rebuilding airplane engines.  However, his 
functional impairment apparently improved since the date of 
that examination, as a June 2008 VA treatment record reflects 
that the Veteran reported "keeping busy" by working on cars 
and airplanes and engaging in household chores.  Moreover, 
while the 2003 examiner stated that the Veteran right elbow 
was limited by pain, fatigue, weakness, lack of endurance, 
and incoordination on repetitive use, the 2009 examiner 
specifically noted no evidence of additional limitation of 
motion on repetitive motion due to pain, fatigue, weakness, 
or lack of endurance.  The Board acknowledges, and the record 
reflects, that the Veteran's right elbow is painful on use.  
However, the Board reiterates that the Veteran's current 
disability rating is assigned based on his functional 
impairment that contemplates pain and concludes that the 
evidence of record does not support the assignment of a 
higher rating on this basis.

Thus, the evidence of record fails to provide a basis for 
granting a disability evaluation in excess of 10 percent for 
the Veteran's right elbow disability. 

The Board specifically acknowledges its consideration of the 
lay evidence of record when promulgating this decision, 
including the Veteran's submitted statements reporting his 
pain when using his right elbow and his belief that the 
severity of his disability should provide a basis for 
assigning a higher disability rating.  The Veteran is 
competent to report his elbow symptomology; however, as 
discussed above, the objective evidence of record fails to 
reflect range of motion limitations necessary for awarding a 
higher rating.  Moreover, the Veteran's current 10 percent 
disability rating contemplates his reported pain on use, as 
all of his range of motion studies fail to reveal an 
objective basis for rewarding a compensable evaluation.  

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
right elbow disability reflects so exceptional or so unusual 
a disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The Veteran 
reports retiring in approximately 1995 from a lengthy career 
(which began in 1960) as a general manager of an electric 
utility.  The Veteran has not reported that his right elbow 
disability caused him to miss any work while he was employed, 
which is consistent with the Veteran's report during his 2009 
VA examination that his right elbow disability did not become 
symptomatic until the late 1990's.  The Board also notes that 
the Veteran has not reported any hospitalizations related to 
his right elbow disability, and the Veteran's treatment of 
records fails to reflect any such hospitalizations.  
Accordingly, the Board concludes that the Veteran's right 
elbow disability has not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

A rating in excess of 10 percent for a right elbow disability 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


